


Exhibit 10.2
AMENDMENT TO THE
ALLIANT ENERGY RABBI TRUST AGREEMENT


This Amendment is adopted as of February 24, 2006, by and between Alliant Energy
Corporate Services, Inc., an Iowa corporation (the “Sponsor”), and Wells Fargo
Bank, N.A., a national banking association, as trustee (the “Trustee”);


W I T N E S S E T H:


WHEREAS, the Sponsor and the Trustee adopted the Alliant Energy Rabbi Trust
Agreement as of December 29, 2005 and now desire to amend certain provisions
thereof;


NOW, THEREFORE, the Sponsor and the Trustee do hereby amend Sections 5.6, 5.7
and 5.8 to read as follows:


5.6     Notwithstanding Sections 5.1, 5.3, 5.4 and 5.5, any appointment by the
Sponsor of an Investment Manager or a Named Fiduciary shall terminate upon the
occurrence of a Change in Control, and neither the Sponsor, nor any successor to
the Sponsor, shall thereafter have any power to appoint an Investment Manager or
a Named Fiduciary with respect to any portion of the assets of the Trust. Except
as provided in Section 5.8 hereof with respect to Company Stock, the Trustee
shall be the Investment Manager of the entire Trust Fund upon the occurrence of
a Change in Control.


5.7     The Trustee may invest in shares of the Common Stock, $.01 par value, of
Alliant Energy Corporation or any successor security thereto (“Company Stock”).
All rights associated with shares of Company Stock that are held by the Trust
shall be exercised by the Trustee, and shall in no event be exercisable by or
rest with Plan participants.


5.8     After a Change in Control, the Trustee shall invest all contributions
(and dividends attributable thereto) with respect to which participants have
directed or shall direct their benefits to be measured by the performance of
Company Stock in Company Stock. A fiduciary independent of the Trustee and the
Company, appointed by the Trustee, shall direct the Trustee with regard to the
exercise of all rights associated with shares of Company Stock that are held by
the Trust.


ALLIANT ENERGY CORPORATE SERVICES, INC.
 
WELLS FARGO BANK, N.A.
 
 
 
By: /s/ Thomas L. Hanson
 
By: /s/ Laurie Adams Temple
Thomas L. Hanson
 
Laurie Adams Temple
Its Vice President and Treasurer
 
Its Vice President







